UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7214


JAMEY LAMONT WILKINS,

                Plaintiff - Appellant,

          v.

MR. WADDELL; MR. WARREN; MR. FOX; SERGEANT LEE,

                Defendants - Appellees,

          and

MR. VAUGHN; SERGEANT MINOR; SERGEANT ROSS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03272-D)


Submitted:   October 15, 2015               Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamey Lamont Wilkins, Appellant Pro Se. Donna Elizabeth Tanner,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamey Lamont Wilkins seeks to appeal the district court’s

July 18, 2014, order dismissing one of the claims and three of

the   Defendants      in    his    42   U.S.C.   § 1983    (2012)      civil     rights

action, the court’s February 11, 2015, order denying his motions

for reconsideration and to appoint counsel, and the magistrate

judge’s April 17, 2015, order denying his motions to appoint

counsel, to compel, to complete discovery, and for temporary

transfer.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,       28    U.S.C.   § 1292   (2012);     Fed.      R.    Civ.   P.

54(b); Cohen     v.    Beneficial       Indus.   Loan     Corp.,    337    U.S.    541,

545-47 (1949).        The orders Wilkins seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.

We dispense    with        oral   argument     because    the   facts      and    legal

contentions    are    adequately        presented   in    the   materials         before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                           2